Citation Nr: 0605931	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-30 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO) that increased the veteran's evaluation 
for his service-connected dermatitis from 10 percent 
disabling to 30 percent disabling, effective February 27, 
2003.  The veteran continues to disagree with the assigned 
rating.

In May 2005, the veteran testified at a Travel Board hearing 
before the undersigned.  A transcript of that hearing has 
been associated with the claims file.


FINDING OF FACT

The veteran's service-connected skin disability is manifested 
by dry, flaking, itchy, erythematous, scaly patches and 
rashes that variously affect his groin, chest, back, fingers, 
penis, ears, eyelids, knees, and scalp and involves less than 
40 percent of the entire body or of the exposed areas 
affected and responds to topical treatment.  Systemic therapy 
is not required.


CONCLUSION OF LAW

The criteria for an increased evaluation for the veteran's 
skin disability have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806 & 
7816 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of an April 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's April 2003 letter informed 
him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
September 2003 Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA treatment and examination records.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2003);  See Esteban v. Brown, 6 Vet. App 259 (1994).

38 C.F.R. § 4.118, Diagnostic Codes 7806, 7816 (2005) 
pertains to dermatitis and psoriasis.  A noncompensable 
evaluation is warranted if involving less than 5 percent of 
the entire body or less than 5 percent of the exposed areas 
affected and no more than topical therapy required during the 
past 12 months.  A 10 percent evaluation is warranted with at 
least 5 percent but less than 20 percent of the entire body 
or of the exposed areas affected or, intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for total duration of less than 6 weeks during 
the past 12-month period.  A 30 percent evaluation is 
warranted when 20 to 40 percent of the entire body or of the 
exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation is 
warranted when more than 40 percent of the entire body or of 
the exposed areas affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period. 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7816 
(2005).
Legal Analysis

The veteran asserts that an evaluation in excess of 30 
percent is warranted for his service-connected seborrheic 
dermatitis.  As noted above, in order to assign a higher 
rating under Diagnostic Code 7816, the record must show the 
skin disorder affecting more than 40 percent of the entire 
body or more than 40 percent of exposed areas, or requiring 
constant or near-constant systemic therapy such as a 
corticosteroid or other immunosuppressive drugs during the 
past 12-month period.  The Board finds that such findings are 
not contained in the record.

In this regard, the record reflects that since June 2002, the 
veteran has sought private and VA outpatient treatment for a 
dermatological disability that has alternatively been 
diagnosed as xerosis, psoriasis, and seborrheic dermatitis.  
Such condition, which has variously affected his groin, 
chest, back, fingers, penis, ears, eyelids, knees, and scalp, 
is manifested by dry, flaking, itchy, erythematous, scaly 
patches and rashes.  The record further indicates that such 
condition has been treated with tar shampoo, hydrocortisone, 
and Aquaphor.  It has also been treated with Capex shampoo, 
Synalar, Elidel cream, Pramosone ointment, and fluocinonide.  
The Board observes that although such treatments are 
corticosteroids or immunosuppressive drugs, they are not 
systemic, but rather are applied topically.  Moreover, on VA 
examination in March 2005, the examiner reported that the 
veteran's seborrheic dermatitis only involved 10 percent of 
the veteran's skin. 

Based on the above medical findings, the Board finds that the 
veteran's symptomatology does not meet the criteria for a 60 
percent rating, but rather more closely approximates the 
currently assigned 30 percent rating.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim for a rating in excess of 30 percent for seborrheic 
dermatitis and the claim must be denied.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).


ORDER

Entitlement to an increased evaluation for seborrheic 
dermatitis, currently evaluated as 30 percent disabling, is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


